DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-6 were amended and claims 7-10 were canceled in the response filed on 6/22/2022.  Claims 1-6 are currently pending and under examination.
Response to Amendments filed on 6/22/2022
	The Applicant’s amendments to the drawings and specification were sufficient to partially overcome the outstanding objections of these sections.  The objections to the drawing and p.13, lines 13-15 of the specification are withdrawn; however, the objection to p. 15, line 3 of the specification is maintained.  The limitation “1,2-dichloribenzene” was amended to recite “1,2-dichlorboenzene”.  This is still not the correct term.  The limitation should read –1,2-dichlorobenzene--.  See p. 2-3 of the OA dated 2/23/2022.
	The Applicant’s amendments to the claims were sufficient to overcome the objections to claims 1-10.  Therefore, the objections are withdrawn.  See p. 3 of the OA dated 2/23/2022.
	Claims 8 and 9 were canceled and the amendments to claims 5 and 6 were sufficient to overcome the 35 USC 112(b) rejections of record.  Therefore, the rejections of record are withdrawn.  See p. 4-6 of the OA dated 2/23/2022.
The Applicant amended claim 1 to include the limitations of claim 8.  Therefore the 35 USC 103 rejections of: i) claims 1-4, 6, and 10 as being unpatentable over US2012/0123152 (‘152) as evidenced by “Chlorobenzene” and “CID 7239 (1,2-Dichlorobenzene)”; and ii) claims 5 and 7 as being unpatentable over ‘152 as evidenced by “Chlorobenzene” and “CID 7239 (1,2-Dichlorobenzene)” and further in view of US2009/0124785 (‘785) are withdrawn.  See p. 6-14 of the OA dated 2/23/2022.  Also see p. 8-10 of the first response filed on 6/22/2022.
Response to Arguments filed on 6/22/2022
Applicant's arguments (see p. 8-10) with respect to the 35 USC 103 rejection of claims 1-10 as being unpatentable over US2009/0124785 (‘785, published on 5/14/2009) in view of US2012/0123152 (‘152, published on 5/17/2012, of record in the IDS filed on 11/6/2020) as evidenced by i) “Chlorobenzene” https://pubchem.ncbi.nlm.nih.gov/compound/Chlorobenzene#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022; and ii) “CID 7239 (1,2-Dichlorobenzene)” https://pubchem.ncbi.nlm.nih.gov/compound/7239#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022, have been fully considered but they are not persuasive. See p. 14-22 of the OA dated 2/23/2022.
The Applicant argues the following:

    PNG
    media_image1.png
    130
    799
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    124
    789
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    129
    790
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    97
    789
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    99
    792
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    93
    782
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    243
    791
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    153
    794
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    204
    791
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    256
    793
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    130
    789
    media_image11.png
    Greyscale

	These arguments have been fully considered but they are not found to be persuasive.  Regarding the art used in the rejections, though the Applicant acknowledges all of the three 35 USC 103 rejection in the OA dated 2/23/2022 (see p. 8 of the response), the Examiner notes that the remaining rejection is based on ‘785 in view of ‘152 (see p. 14-22 of the OA dated 2/23/2022).  The rejections of ‘152 in view of ‘785 were withdrawn because the limitations of claim 8 were incorporated into claim 1 and require the preliminary formation of a hydrochloride salt of the amine before the phosgenation.   There did not appear to be motivation to modify ‘152 with the teachings of ‘785 to include the hydrochloride salt formation step for the reasons cited by the Applicant above. Therefore, claim 8 was not included in these rejections.  See p. 6-14 of the OA dated 2/23/2022.  However, ‘785 explicitly teaches the claimed amine hydrochloride salt formation and subsequent phosgenation in an organic solvent meeting the claimed limitations.  
‘785, the primary reference of the remaining rejection, teaches a first step of reacting a linear or cyclic aliphatic amine with hydrogen chloride in the presence of a solvent, preferably a halogenated aromatic hydrocarbon, to yield a slurry of the hydrochloride salt of the amine in the solvent.  See [0038-0056 and 0067].  The slurry is then reacted with phosgene to produce the corresponding aliphatic isocyanate.  See [0057-0067] and examples. Also see p. 15-16 of the OA dated 2/23/2022. ‘785 additionally teaches that the reaction temperature of the phosgenation is in the range of -20 to 180C.  See [0023 and 0058]. 
Further, there does appear to be motivation to modify the process of ‘785 to include the purification process of ‘152 to arrive at the claimed process and newly canceled claim 8.  As recited on p. 18-19 and p. 21-21 of the OA dated 2/23/2022:
“With respect to claims 1 and 8, ‘785 appears to teach a triphasic phosgenation reaction employing solid amine hydrochloride as starting material as a slurry in a liquid organic solvent, preferably a halogenated aromatic hydrocarbon [0067], which is reacted with gaseous phosgene to produce the corresponding isocyanate, which is soluble in the reaction solvent.  ‘785 does not explicitly teach the claimed reaction work-up and purification process.
	‘152 does teach the claimed reaction work-up and purification process, but as applied toward a gaseous phosgenation reaction which between the free amine and phosgene in the presence of a halogenated aromatic hydrocarbon solvent [0036].  However, the crude reaction mixtures of both ‘785 and ‘152 both contain product isocyanate, halogenated aromatic hydrocarbon solvent, phosgene, and HCl.  Further, in both ‘785 and ‘152 the first step of the work-up is to separate the isocyanate from the phosgene and HCl via a gas/liquid separation, wherein solvent is expected to be present in both phases.  In ‘785 the HCl, phosgene, and solvent are removed from the isocyanate and presumably discarded.  However, in ‘152 all of the components can be recovered and reused according to the disclosed process.  Therefore, it would have been prima facie obvious to use the work-up and purification process disclosed by ‘152 in the process of ‘785 in order to produce a more efficient process wherein HCl, phosgene, and the solvent can all be predictably recovered and reused in the reaction.  Also see MPEP 2143(A).”
The merits of this argument do not appear to have been addressed in the most recent response.  Therefore, the Applicant’s arguments regarding the failure of ‘785 to cure the deficiencies of ‘152 are not persuasive. 
Further regarding the new limitation of claim 1 that the aliphatic amine salt and phosgene are reacted in the presence of an organic solvent having a boiling point of 100 to 200C (see p. 8-9 of the specification as filed), the Applicant argues that ‘152 fails to disclosed the claimed organic solvent and then cites the boiling points of xylylene diamine aliphatic amines (XDA) as supporting evidence.  The boiling points of all three isomers of XDA are over 200C according to the weblinks cited.  The Applicant further argues at the top of p. 10 that “the aliphatic amine salt in the phosgenation reaction of amended Claim 1 reacts with phosgene in the liquid state, whereas, '152 discloses that an amine is reacted with a stoichiometric excess of phosgene in a gas phase in a reactor at a temperature above the amine's boiling point (see '152, claim 9)”. 
In addition to the mischaracterized interpretation of ‘152 as the primary reference in the remaining rejection, this argument is additionally flawed because the boiling point of the aliphatic amine reagent is irrelevant to the claimed process.  Claim 1 only requires an organic solvent having a boiling point falling within the claimed range.  There are no limitations recited in the claims regarding what phase the phosgenation reaction is in or what the phosgenation reaction temperature/pressure are.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, any reference that possesses all of the required reactants and reagents would read on the phosgenation step, regardless of the reaction temperature or phase of the reaction.  As discussed in the rejection of record with respect to newly canceled claim 10 (see p. 20-21), both ‘152 and ‘785 teach the use of halogenated aromatic hydrocarbons as inert solvents, including dichlorobenzene and ortho-dichlorobenzene.  Both of these solvents are organic compounds which meet the boiling point limitations of newly amended claim 1 as shown by the evidentiary references.   Therefore, the rejection of record is maintained.
Specification
The specification remains objected to because the word –1,2-dichlorobenzene—is misspelled as “1,2-dichloribenzene” in line 3 of p. 15. See p. 2-3 of the OA dated 2/23/2022.
New Claim Objections-Necessitated by Amendment
Claims 1 and 5 are objected to because of the following informalities:  
In claim 1, the phrase “in a reaction mixture” in line 5 should be deleted and replaced by –in the reaction mixture--.
In claim 1, the phrase “sending a remainder of the reaction mixture” in line 6 should be deleted and replaced by –sending the remainder of the reaction mixture--.  
There is only one reaction mixture produced (the reaction mixture) and if you take a portion of that away, then what remains is the remainder of the reaction mixture.
In claim 1, line 10, the phrase “an upper stage of scrubber” should be deleted and replaced by –an upper stage of the scrubber--.
In claim 1, lines 21-22, the phrase “and phosgene in presence of” should be deleted and replaced by –and phosgene in the presence of--.
Claim 1 is further objected to because the phrase “in the presence of a solvent” should be inserted back into line 4 of the claim.  In the response filed on 6/22/2022, the claim was amended as follows to remove the phrase: 

    PNG
    media_image12.png
    105
    1022
    media_image12.png
    Greyscale
.  Though the wherein clause as the end of the claim provides antecedent basis for a solvent to be in the phosgenation reactor, the first time a solvent is introduced in the claim is in lines 7-8 with respect to “the remainder of the reaction mixture of the phosgenation reaction step comprising hydrogen chloride, unreacted phosgene and a solvent”.  This is initially confusing because it is not clear wherein the solvent comes from.  The skilled artisan has to read to the end of the claim to see that the phosgenation step includes solvent and that the solvent that appears in lines 7-8 is the solvent from the phosgenation step.  In addition to re-inserting the phrase “in the presence of a solvent” in line 4 of claim 1, the limitation “a solvent” in lines 7-8 of claim 1 should be amended to recite –the solvent—because it refers to the same solvent present in the phosgenation reaction.  Then the limitations in lines 21-22 of the claim further limit the solvent already known to be present in the phosgenation reactor to one that is organic and has a boiling point in the range of 100-200C.
	In claim 5, line 3, the phrase “the distillation column sent to the scrubber” should be deleted and replaced by –the distillation column and sent to the scrubber--.
	In the final line of claim 5, the phrase “the phosgenation reactor for producing the aliphatic amine salt” should be deleted and replaced by –the phosgenation reactor for producing the aliphatic isocyanate--.  Lines 3-4 of claim 1, from which claim 5 depends, refers to a phosgenation reactor for producing an aliphatic isocyanate.  Further, lines 21-22 of claim 1 recite that the solvent is present during the second isocyanate formation step, but not the first aliphatic amine salt formation step. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 14-22 of the OA dated 2/23/2022.  The rejection was modified to removed canceled claims and address the amendments made to claim 1.
Claims 1-6 stand rejected under 35 U.S.C. 103 as being unpatentable over US2009/0124785 (‘785, published on 5/14/2009) in view of US2012/0123152 (‘152, published on 5/17/2012, of record in the IDS filed on 11/6/2020) as evidenced by i) “Chlorobenzene” https://pubchem.ncbi.nlm.nih.gov/compound/Chlorobenzene#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022, of record; and ii) “CID 7239 (1,2-Dichlorobenzene)” https://pubchem.ncbi.nlm.nih.gov/compound/7239#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022, of record.
Applicant Claims

    PNG
    media_image13.png
    215
    1030
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    209
    1018
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    165
    1015
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    157
    1033
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    152
    1012
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    150
    1004
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    247
    1023
    media_image19.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘785 discloses a process for producing an isocyanate.  See whole document.  With respect to claim‘785 teaches a first step of reacting a linear or cyclic aliphatic amine with hydrogen chloride in the presence of a solvent, preferably a halogenated aromatic hydrocarbon, to yield a slurry of the hydrochloride salt of the amine in the solvent.  See [0038-0056 and 0067].  The slurry is then reacted with phosgene to produce the corresponding aliphatic isocyanate.  See [0057-0067] and examples.  The examples of ‘785 further teach that, after completion of the reaction, that the reaction vessel was purged with nitrogen gas to remove phosgene and HCl gas.  The remaining reaction solution was filtered to removed unreacted amine hydrochloride and the filtrate was desolvated to obtain the desired isocyanate.  See [0073-0112].

reaction can include halogen substituted aromatic hydrocarbons such as chlorobenzene or ortho-dichlorobenzene.  See [0036].  Either of these meets the limitations of the claims as evidenced by:
	i) “Chlorobenzene” https://pubchem.ncbi.nlm.nih.gov/compound/Chlorobenzene#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022; and 
	ii) “CID 7239 (1,2-Dichlorobenzene)” https://pubchem.ncbi.nlm.nih.gov/compound/7239#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022. 
‘152 discloses a process for the preparation of isocyanates.  See whole document.  With regard to claim, ‘152 teaches a gas phase phosgenation reaction which comprises reacting an amine, including aliphatic amines, with phosgene and optionally in the presence of an inert solvent, preferably a halogenated aromatic hydrocarbon.  See [0026-0054] with respect to “step a”.  ‘152 teaches that the crude reaction mixture, after undergoing a quenching step, is separated into a liquid stream containing isocyanate and solvent and a gas stream comprising HCl, phosgene, and uncondensed solvent.  See [0046-0058].  ‘152 then teaches that the gas stream comprising HCl, phosgene, and uncondensed solvent is fed to an HCl/phosgene separation step.  See [0055-0083] with respect to “step b”.  ‘152 teaches that a preferred embodiment of step b includes partial condensation of the gaseous mixture to produce a liquid stream containing phosgene, optionally solvent, and small amounts of dissolved HCl and a gaseous stream comprising HCl and optionally phosgene and inert gases.  The gaseous stream is then fed to an absorption step where it is scrubbed with a solvent, preferably the same solvent used in the reaction and/or reaction quenching step and optionally containing phosgene, to produce a gas stream of purified HCl (discharged via the upper stage of the scrubber) and a liquid stream comprising residual phosgene and solvent (discharged via the lower stage of the scrubber).  See [0059-0068].  The liquid stream obtained from the condenser and the liquid stream obtained from the absorption/scrubbing step, both comprising phosgene and solvent comprising only a very small loading of dissolved HCl, are then combined and passed to a further purification step c.  See [0062 and 0067].
Though ‘152 does not explicitly teach that the entirety of the partially condensed mixture is fed to the scrubber, the skilled artisan would find this modification to the process of ‘152 to be prima facie obvious because the same two streams will be produced from the absorption/scrubbing step regardless of if the entire partially condensed mixture or only the gaseous portion of the mixture is used as feed.  Sending the entirety of the partially condensed mixture to the absorption/scrubbing stage of ‘152 would save the skilled artisan the extra steps of having to first separate the partially condensed mixture prior to the absorbing/scrubbing step and then having to recombine the liquid stream obtained from the condenser with the liquid stream obtained from the absorber/scrubber to predictably produce the same two streams as those claimed at the end of the scrubbing step.  
‘152 teaches that purification step c corresponds to a phosgene gas production step to separate phosgene from the solvent.  ‘152 teaches that the liquid mixture from step b is separated by distillation or partial evaporation to produce a gaseous stream containing essentially phosgene and inert gases (discharged via the upper stage of the distillation column or partial evaporator) and a liquid stream comprising solvent (discharged via the lower stage of the distillation column or partial evaporator).  See [0084-0119]. ‘152 then teaches that the phosgene recovered from step c can be recycled to the phosgenation reaction (step a) via a step d.  See [0120-0132].  ‘152 also teaches that the liquid mixture from step c can be recycled to absorption/scrubbing step b.  See [0105, 0106, 0112, and 0113].
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
With respect to claim, ‘785 appears to teach a triphasic phosgenation reaction employing solid amine hydrochloride as starting material as a slurry in a liquid organic solvent, preferably an halogenated aromatic hydrocarbon [0067], which is reacted with gaseous phosgene to produce the corresponding isocyanate, which is soluble in the reaction solvent.  ‘785 does not explicitly teach the claimed reaction work-up and purification process.
	‘152 does teach the claimed reaction work-up and purification process, but as applied toward a gaseous phosgenation reaction which between the free amine and phosgene in the presence of a halogenated aromatic hydrocarbon solvent [0036].  However, the crude reaction mixtures of both ‘785 and ‘152 both contain product isocyanate, halogenated aromatic hydrocarbon solvent, phosgene, and HCl.  Further, in both ‘785 and ‘152 the first step of the work-up is to separate the isocyanate from the phosgene and HCl via a gas/liquid separation, wherein solvent is expected to be present in both phases.  In ‘785 the HCl, phosgene, and solvent are removed from the isocyanate and presumably discarded.  However, in ‘152 all of the components can be recovered and reused according to the disclosed process.  Therefore, it would have been prima facie obvious to use the work-up and purification process disclosed by ‘152 in the process of ‘785 in order to produce a more efficient process wherein HCl, phosgene, and the solvent can all be predictably recovered and reused in the reaction.  Also see MPEP 2143(A).
	With respect to claims 2 and 3, ‘152 teaches that the partial condensation portion of step b takes place at a temperature between -40 to 0C, preferably -20 to 0C.  See [0061].  These temperature ranges overlap with or encompass those claimed.  See MPEP 2144.05.
	With respect to claims 4 and 6, ‘152 teaches that the distillation column of step c comprises a top condenser in the column for cooling the phosgene obtained from the distillation.  See [0090].  ‘152 further teaches that a portion of the recovered phosgene can be recycled to absorption/scrubbing step b and used as a washing/absorption/scrubbing solvent.  See [0125, 0059-0063]. 
With respect to claim 5, ‘152 discloses that the liquid mixture from step c, comprising recovered solvent, can be recycled to absorption/scrubbing step b in order to scrub HCl from a mixture of phosgene and solvent.  See [0105, 0106, 0112, and 0113]. ‘152 further teaches that the temperature of the scrubbing/absorbing solvent is in the range of -40 to 0C, preferably -25 to 0C.  See [0063-0064].  Therefore it would have been prima facie obvious to cool the recovered solvent before introducing it into the scrubber.  Further, as ‘785 teaches that the same solvent is used to produce the amine hydrochloride and then carried forward to the phosgenation step, then the skilled artisan would also find it prima facie obvious to recycle the recovered solvent to the amine hydrochloride production reactor as well.  Also see MPEP 2143(A).	
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘785 and ‘152 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to combine the phosgenation process of ‘785 with the work-up and purification process of ‘152 because though the phosgenation reactions are carried out in different phases using different starting materials, both reactions produce crude reaction mixtures which contain product isocyanate, halogenated aromatic hydrocarbon solvent, phosgene, and HCl.  Further, in both ‘785 and ‘152 the first step of the work-up is to separate the isocyanate from the phosgene and HCl via a gas/liquid separation, wherein solvent is expected to be present in both phases.  In ‘785 the HCl, phosgene, and solvent are removed from the isocyanate and presumably discarded.  However, in ‘152 all of the components can be recovered and reused according to the disclosed process.  Therefore, it would have been prima facie obvious to use the work-up and purification process disclosed by ‘152 in the process of ‘785 in order to produce a more efficient process wherein HCl, phosgene, and the solvent can all be predictably recovered and reused in the reaction.  Also see MPEP 2143(A).
Further, with respect to the claimed scrubbing step, though ‘152 does not explicitly teach that the entirety of the partially condensed mixture is fed to the scrubber, the skilled artisan would find this modification to the process of ‘152 to be prima facie obvious because the same two streams will be produced from the absorption/scrubbing step regardless of if the entire partially condensed mixture or only the gaseous portion of the mixture is used as feed. Sending the entirety of the partially condensed mixture to the absorption/scrubbing stage of ‘152 would save the skilled artisan the extra steps of having to first separate the partially condensed mixture prior to the absorbing/scrubbing step and then having to recombine the liquid stream obtained from the condenser with the liquid stream obtained from the absorber/scrubber to predictably produce the same two streams as those claimed at the end of the scrubbing step.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622